Name: Commission Regulation (EEC) No 1458/85 of 31 May 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for cherries and the amount of production aid for cherries in syrup
 Type: Regulation
 Subject Matter: economic policy;  plant product;  prices
 Date Published: nan

 No L 144/74 Official Journal of the European Communities 1 . 6 . 85 COMMISSION REGULATION (EEC) No 1458/85 of 31 May 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for cherries and the amount of production aid for cherries in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 3b and 3c thereof, Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined for the Member States other than Greece on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ table sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas the volume of imports of cherries in syrup makes the non-member country price unrepresenta ­ tive ; whereas the production aid must be calculated by reference to a price based on the Community market price ; Whereas, Article 2 of Council Regulation (EEC) No 41 /81 (3) provides that Community aid for cherries in syrup shall be fully applicable in Greece with effect from the fifth marketing year following accession ; whereas as a result thereof Community aid shall apply fully in Greece from the beginning of the 1985/86 marketing year ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1984/85 : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to produ ­ cers for cherries, and (b) the production aid referred to in Article 3c of the same Regulation for cherries in syrup shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23. 3 . 1985, p. 10 . (3) OJ No L 3, 1 . 1 . 1981 , p. 12 . 1 . 6 . 85 Official Journal of the European Communities No L 144/75 ANNEX Minimum price to be paid to the producers Product ECU/ 100 kg net ex-producer Bigarreau cherries and other sweet cherries intended for the manufacture of cherries in syrup 58,341 Morello cherries intended for the manufacture of cherries in syrup 58,341 Production aid Product ECU/ 100 kg net Bigarreau cherries and other sweet cherries, in syrup : I (a) unstoned (with stone) (b) other 14,64 16,27 Morello cherries in syrup : l (a) unstoned (with stone) (b) other 13,50 16,27